Bailey, J. The defendants, who are husband and wife, are sued jointly, for the commencement and prosecution against the plaintiff,'of four attachment suits and two criminal proceedings, maliciously and without probable cause. The evidence shows beyond controversy, that, of the attachment suits, one was .commenced by Patrick Shields alone, without the knowledge or concurrence of his wife, and that the other three attachment suits and the two criminal proceedings were commenced and prosecuted by Margaret Shields, in the absence of her husband, and without h:'s knowledge or concurrence. The court, against the objection and exception of the defendants, permitted all these various proceedings to be given in evidence to the jury, and the propriety of such ruling is the principal question presented by this appeal. It can not be pretended that the liability of either of the defendants for the acts of the other grows out of the marital relation. A wife can not be held liable, either at common law or under our statuté, for the Wrongful acts of her husband in which she does not participate; and whatever may have been the common law liability of the husband for the wrongful acts of his wife, in which he does not participate, our recent statutes ip relation to the rights of married women have, by implication, relieved him of that liability. The case, therefore, is essentially the same as though defendants were persons between whom the marital relation did not exist. Martin et. al. v. Robson, 65 Ill. 129. The judgment is sought to be supported solely on the theory of a conspiracy between the defendants, entered into prior to the commencement of any of the suits complained of, to vex and harass the plaintiff with malicious and groundless legal proceedings, and that all the proceedings afterward commenced were in pursuance of such conspiracy. Doubtless if the conspiracy claimed is proved, the position of plaintiff’s counsel is correct, for in that case the plaintiff would be entitled to give evidence of all acts performed by either defendant in pursuance of it. But we have examined the record in vain for evidence upon which the jury could have been justified in finding such conspiracy. The only evidence bearing on that subject to which we are referred, or which we have been able to find, is that contained in the cross-examination of Mrs. Shields, and that, we think, wholly fails to support the theory of a conspiracy. She testifies, it is true, that after the plaintiff left her hotel, she had a talk with her husband in which she told him that the plaintiff had given her a lien on his goods as security for his board, and that he had carried said goods off and ought to be arrested, but it does not appear that her husband absented to her views, or said or did anything by way of entering into a combination with her to commence either civil or criminal proceedings against the plaintiff. The conspiracy charged was a fast which the plaintiff was bound to show by affirmative proof, and it can not be inferred from Mrs. Shields’ unwillingness or inability to disclose the part her husband took in the conversation. She gave no evidence on that subject, and all that can be said is, that the instrumentality by which the plaintiff undertook to make this proof, failed. R"or is the plaintiff aided in this matter by the fact that Mr. Shields afterward commenced one suit against the plaintiff, and that after he left the State Mrs. Shields commenced,several. A conspiracy can not be proved by showing acts of "¿lie alleged conspirators done separately, hut the conspiracy itself must be shown as an independent fact, before the acts of one conspirator are admissible against the other for any purpose. From what we have said it follows that the plaintiff’s fourth instruction was erroneous for the reason that there was no evidence of a conspiracy upon which it could he based. For the reasons above given, the judgment will be reversed and the cause remanded. Judgment reversed.